Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the previous office action, page 7, “As to claim 4, Shirai et al disclose a magnetic sensor device as mentioned in claim 1.  Toko et al do not explicitly mention about” should be “As to claim 4, Shirai et al disclose a magnetic sensor device as mentioned in claim 1. Shirai et al do not explicitly mention about”. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 (insofar as understood) are rejected under 35 U.S.C. 103 as being
unpatentable over Shirai et al (Pat# 5,463,316).
As to claim 1, Shirai et al disclose a magnetic sensor element as shown in figure 2
comprising: a planar lightwave circuit (10) provided with a light branching part; an input optical
fiber (13) and an output optical fiber (14) connected to the planar lightwave circuit (10); a metal
magnetic body type light transmitting film (11) that is provided on one end surface of the planar
lightwave circuit (10) and transmits light entered from the input optical fiber (13); and a
reflecting film (12) that is provided on the metal magnetic body type light transmitting film (11)
and reflects the transmitted light, the output optical fiber being a polarization-plane maintaining
optical fiber. It is noted that Shirai et al do not explicitly mention about the input optical fiber
(13) and the output optical fiber (14) being aligned and connected to the planar lightwave circuit

It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to recognize that the input optical (13) and the output
optical fiber (14) has to be aligned and connected to the planar lightwave circuit (10) and configured to maintain a polarization plane of light emitted from the planar lightwave circuit (10) 
 in order to have complete detected reflective optical signals so that the detected optical signals are analyzed properly.
As to claim 2, it appears that the input optical fiber (11) and the output optical fiber (14)
are rotationally adjusted and connected.
As to claim 3, since the input optical fiber (13) and the output optical fiber (14) being
aligned and connected to the planar lightwave circuit (10), it appears that the input optical fiber
(13) is the polarization-plane maintaining optical fiber, a polarization preserving axis of the input
polarization-plane maintaining optical fiber (13) is aligned with a polarization preserving axis of
the output polarization-plane maintaining optical fiber (14).
As to claim 4, Shirai et al disclose a magnetic sensor device as mentioned in claim 1.
Shirai  et al do not explicitly mention about wherein the polarization preserving axis of the input
polarization-plane maintaining optical fiber and the polarization preserving axis of the output
polarization-plane maintaining optical Nber are aligned! at an angle and it appears that that
angle is relative angle of 45°.
As to claim  6, Shirai et al  discloses a magnetic sensor including the magnetic sensor element as recited in claim 1, a light emitting device (15,16) for introducing linearly polarized light into an input optical fiber (13) of the magnetic sensor element and a light receiving device 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (Pat# 5,463,316 as applied to claims 1-4 and 6 above, and further in view of Yasuhiko et al (JP2000338154-A).
As to claim 5, Shirai discloses a magnetic sensor including the magnetic sensor element with a planar lightwave circuit but does not disclose a planar lightwave circuit  comprises a substrate   and an optical waveguide, the optical waveguide is formed by patterning or obtained by melting two optical fibers, and the optical waveguide is fixed to the substrate.
Yasuhiko et al disclose a planar lightwave circuit as shown in  figure 1 comprises a substrate (32)  and an optical waveguide (34,40), the optical waveguide is formed by patterning or obtained by melting two optical fibers, and the optical waveguide (34,40 is fixed to the substrate (32).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the planar lightwave circuit of Shirai et al with an optical waveguide fixed to the substrate (32) as taught by Yasuhiko et al for the purpose of improving the modulations of the optical input signals and to make the magnetic sensor more compact. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (Pat# 5,463,316 as applied to claims 1-4 and 6 above, and further in view of Oohata et al (JPS5927266 cited on the PTO-1449 by Applicants).
As to claim 8, Shirai et al disclose a magnetic sensor device as mentioned in claim 1.
Shirai  et al do not disclose the light-emitting device but it does net comprise a polarizer that

Qohata et al teach that it would have been well known for one of ordinary skill in the art
to use a polarizer (21,22) for converting light emitted from  the light emitting element (23,24)
into linearly polarized light.
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to provide a polarizer as taught by Oohata et al to the
device of  Shirai  et al for the purpose of converting light emitted from the light emitting element
(21) into linearly polarized light and configured to maintain a polarization plane of light emitted from the planar lightwave circuit (10).
Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the light-receiving device comprises a polarization separating element that separates the return light received from the output optical fiber of the magnetic sensor element into an S-polarized component and a P-polarized component, a light-receiving element that receives the S-polarized component and the P-polarized component and converts the S-polarized component and the P-polarized component into electrical signals, and a signal processing part that processes the electrical signals as recited in claim 7 and in combined with other claimed elements as recited in claims 1 and 6.
Applicant's arguments filed  on 03/14/2022  have been fully considered but they are not persuasive..
Applicants argued that the polarizer 10/light transmitting film in the device o Shirai et al does not include a light branching part or that the polarizer acts as a lightwave circuit.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee et al (Pat$7,006,736) disclose  Planar Light Wave Circuit And Optical Performance Monitoring Module Using The Same.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867